Case 20-10507-JDW       Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20         Desc Main
                                 Document Page 1 of 19

____________________________________________________________________________
                                                  SO ORDERED,




                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

In re:                                    )
                                          )
         DARRELL L. SMITH,                )        Case No.:        20-10507-JDW
                                          )
              Debtor.                     )        Chapter          13
                                          )

  MEMORANDUM OPINION AND ORDER GRANTING MOTION FOR
RELIEF FROM AUTOMATIC STAY AND FOR OTHER RELIEF (DKT. # 13)

         This matter is before the Court on the Motion for Relief from Automatic

Stay and for Other Relief (Dkt. # 13) filed by the creditor HSBC Bank USA,

National Association, as Indenture Trustee for People's Choice Home Loan

Securities Trust Series 2005-2 and the Response to Motion to Lift Automatic

Stay (Dkt. # 18) filed by the debtor Darrell L. Smith. A hearing was held on

June 16, 2020, where the parties argued to the Court and agreed to a briefing

schedule.


                                              1
Case 20-10507-JDW       Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20         Desc Main
                                 Document Page 2 of 19



       The question is at what moment does a real property foreclosure sale

become final under Mississippi law, or more specifically, at what point does the

debtor lose both legal and equitable title to the property? The Court has

reviewed the arguments and relevant law and finds and concludes that after

legal title is divested upon default, a real property foreclosure sale is final as

to the debtor’s equitable right of redemption once the public auction sale

concludes, not when a deed is delivered or recorded. Accordingly, the motion

is due to be granted.

                                   I. JURISDICTION

       This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (B), (G), and (O).

            II. FACTS AND RELEVANT PROCEDURAL HISTORY1

       The debtor initiated this bankruptcy proceeding by filing a chapter 13

voluntary petition on February 4, 2020 at 11:28 a.m. (Dkt. # 1). He listed the

creditor as a secured creditor in his bankruptcy schedules and listed the real

property as collateral securing the claim. (Dkt. # 6). The creditor then filed


1To the extent any of the findings of fact are considered conclusions of law, they are adopted
as such, and vice versa.

                                              2
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20   Desc Main
                                   Document Page 3 of 19



this motion to lift the automatic stay asserting that a foreclosure sale had

concluded on February 4, 2020, prior to the debtor filing his bankruptcy

petition, and that the debtor therefore had no interest in the property. (Dkt. #

13). The debtor argued that the bankruptcy petition was filed prior to the

conclusion of the foreclosure sale and the automatic stay prohibited the

transfer of title. (Dkt. # 18).

          At the hearing on the motion, the foreclosure auctioneer, Pam Reel,

testified that she commenced the sale on February 4 at 11:05 a.m., and that

the sale took approximately two to three minutes to complete. She testified

that the creditor was the highest bidder with a bid of $151,500.00 and that

there were no other bidders at the sale.2 She further testified that after the

gavel fell she signed a memorandum of sale. The Court finds Ms. Reel’s

testimony credible as to these facts. The Court further finds that the gavel fell

and the memorandum of sale was signed before the bankruptcy petition was

filed at 11:28 a.m.

          The substituted trustee’s deed was delivered no earlier than the next

day, February 5, when it was signed by the trustee. (Dkt. # 36, Ex. B). The

deed was recorded in DeSoto County Court records on February 12. (Dkt. # 36,

Ex. C).



2   Ms. Reel made the bid as the agent of the creditor.

                                                3
Case 20-10507-JDW       Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20         Desc Main
                                 Document Page 4 of 19




                                  3
                                   Timeline of Events:




                            III. CONCLUSIONS OF LAW

       The commencement of a bankruptcy case creates an estate that is

comprised of all legal or equitable interests of a debtor in property held as of

the commencement of the case.4 “Although bankruptcy law creates the estate,

non-bankruptcy law determines which assets of the debtor become part of the

estate.”5 “[W]hatever rights a debtor has in property at the commencement of

the case continue in bankruptcy–no more, no less.”6 “Property interests are




3 Although no proof of default was offered into evidence, the creditor alleged that the debtor
defaulted on the loan on November 1, 2018. (Dkt. # 38). The debtor admitted in his briefs
that he became delinquent on his mortgage prior to the creditor engaging a law firm to handle
the foreclosure. (Dkt. ## 36, 40).
4 11 U.S.C. § 541(a)(1).

5 In re Martin, 276 B.R. 552, 555 (Bankr. N.D. Miss. 2001) (citing In re Pinetree, Ltd., 876


F.2d 34, 36 (5th Cir. 1989)).
6 Moody v. Amoco Oil Co., 734 F.2d 1200, 1213 (7th Cir. 1984).




                                              4
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20      Desc Main
                                   Document Page 5 of 19



created and defined by state law. Unless some federal interest requires a

different result, there is no reason why such interests should be analyzed

differently simply because an interested party is involved in a bankruptcy

proceeding.”7        Accordingly, the Court looks to Mississippi state law to

determine whether the debtor had a legal or equitable interest in the property

at the time the bankruptcy case was commenced.8                   If so, that interest is

property of the bankruptcy estate and the foreclosure sale may be set aside. If

not, neither the estate nor the debtor have any interest in the property.

          The debtor argues that the foreclosure sale was not complete until the

property was conveyed to the creditor when the deed was signed and delivered,

which occurred after the bankruptcy petition was filed. MISS. CODE ANN. § 89–

1–3 provides that “lands shall not be conveyed from one to another unless the

conveyance be declared by writing signed and delivered.” “For a deed to be

valid in Mississippi, the grantor must deliver it to the grantee.”9 The debtor

argues that the foreclosure sale was not complete until February 5 when the

substituted trustee’s deed was signed.


7   Butner v. United States, 440 U.S. 48, 55 (1979).
8 This Court would certify this state law question to the Mississippi Supreme Court, but Rule
20(a) of the Mississippi Rules of Appellate Procedure provides that only the United States
Supreme Court or a United States Court of Appeals may so certify. M.R.A.P. 20(a). Absent
a clear directive from the Mississippi Supreme Court, this Court is tasked with making a
“tenable forecast” of what the Mississippi Supreme Court would do if faced with the question.
Stevens v. Pike Cty. Bank, 829 F.2d 693, 696 (8th Cir. 1987) (Arnold, J., concurring).
9 In re Smith, 495 B.R. 291, 298 (Bankr. N.D. Miss. 2013) (citing MISS. CODE ANN. §§ 89-1-1


and 89-1-3; Estate of Dykes v. Estate of Williams, 864 So. 2d 926, 930 (Miss. 2003)).

                                                5
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20   Desc Main
                                   Document Page 6 of 19



          In a traditional sale of land where “A” conveys its interest in real

property to “B,” the sale transaction would not be complete (i.e., the transaction

of conveying the property would not be complete) until the deed was signed and

delivered. Foreclosure law is different and the debtor’s focus on the deed is

inapposite. The question is not when did the creditor (as the highest bidder)

take title to the property, but rather when did the debtor lose his rights in the

property.

          The Court concludes that in Mississippi, a mortgagor loses his rights in

real property in two steps. First, a mortgagor is divested of legal title when a

default occurs. A mortgagor then loses the equitable right of redemption when

a public auction foreclosure sale concludes.

          A.     Legal Title

          States adopt one of three theories (title theory, lien theory, or

intermediate theory) to determine the respective legal interests of parties to a

mortgage or deed of trust.10 “Under the ‘title’ theory, the mortgagee or the

trustee is considered to hold actual title to the real property until the

underlying debt is paid.”11 “Under the ‘lien’ theory, the mortgagor or borrower

retains title to the property subject to the lien of the mortgage or deed of trust,




10   Martin, 276 B.R. at 555.
11   Id.

                                              6
Case 20-10507-JDW     Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20       Desc Main
                               Document Page 7 of 19



which must be executed upon or foreclosed after default.”12 The intermediate

theory is a hybrid of title and lien theory, and “provides that a lien is created

against the real property by the mortgage or deed of trust, and that title to the

real property transfers to the mortgagee or trustee upon default.”13 “In effect,

a state adhering to the intermediate theory is a lien theory state up until the

time of default and is a title theory state once default occurs.”14

       Mississippi is an intermediate theory state.15 “Section 89-1-43 provides

that, prior to a sale under a deed of trust, the grantor ‘shall be deemed the

owner of the legal title’ except as against the trustee after breach of the

condition of the deed of trust.”16 Upon maturity of a debt and a failure to pay,

legal title shifts from the mortgagor.17 If the mortgagor breaches a condition

of the mortgage or deed of trust, such as defaulting on the loan, legal title to

the real property transfers to the mortgagee or trustee “for the protection of

his debt, and to make the security available for its payment.”18 “Since the

mortgagee’s rights arise with default, it has been held that even if a mortgagee




12 Id.
13 Id.
14 Id. at 555-556.

15 MISS. CODE ANN. § 89–1–43; Martin, 276 B.R. at 555–556.
16 Hinton v. Rolison, 175 So. 3d 1281, 1284 (Miss. 2015).
17 Elder v. Jones, 64 So. 212, 213 (Miss. 1914).

18 Martin, 276 B.R. at 555–556 (quoting Anderson v. Kimbrough, 741 So. 2d 1041, 1047–


1048 (Miss. Ct. App. 1999)).

                                           7
Case 20-10507-JDW      Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20       Desc Main
                                Document Page 8 of 19



is holding under an improper foreclosure, it is still entitled because of this

statute to possession and the income until the debt is paid.”19

      Because Mississippi is an intermediate theory state, legal title shifts to

the mortgagee or trustee once a borrower defaults on the loan. Here, the debtor

admitted that he defaulted on the mortgage prior to the foreclosure sale and

the filing of the bankruptcy petition.20 Accordingly, the debtor was divested of

legal title to the property several months prior to the commencement of the

bankruptcy case.

      B.     Redemption Rights

              1. Mississippi State Law Redemption

      Even though legal title shifted upon default, that title was held subject

to the debtor’s right to redeem the property prior to a foreclosure sale.21

      MISS. CODE ANN. § 89-1-59 provides that:

      [w]here a series of notes or installment payments secured by a
      deed of trust, mortgage, or other lien, and a provision is inserted
      in such instrument to secure them to the effect that upon a failure
      to pay any one (1) note or installment, or the interest thereon, or
      any part thereof, or for failure to pay taxes or insurance premiums
      on the property described in such instrument and the subject of
      such lien, that all the debt secured thereby should become due and
      collectible, and for any such reason the entire indebtedness shall
      have been put in default or declared due, the debtor, or any
      interested party, may at any time before a sale be made under the

19 Anderson, 741 So. 2d at 1047-1048 (citing James v. Jackson Production Credit Ass’n, 389
So. 2d 494, 496-497 (Miss. 1980)).
20 Dkt. ## 36, 40.

21 See MISS. CODE ANN. § 89-1-59; See also Buck v. Payne, 52 Miss. 271, 280 (1976).




                                            8
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20     Desc Main
                                   Document Page 9 of 19



          terms and provisions of such instrument, or by virtue of such lien,
          stop a threatened sale under the powers contained in such
          instrument or stop any proceeding in any court to enforce such lien
          by paying the amount of the note or installment then due or past
          due by its terms, with all accrued costs, attorneys’ fees and
          trustees’ fees on the amount actually past due by the terms of such
          instrument or lien, rather than the amount accelerated, and such
          taxes or insurance premiums due and not paid, with proper
          interest thereon, if such should have been paid by any interested
          party to such instrument. Any such payment or payments shall
          reinstate, according to the terms of such instrument, the amount
          so accelerated, the same as if such amount not due by its terms
          had not been accelerated or put in default (emphasis added).

          “In effect, a debtor may stop a foreclosure sale, before it becomes final,

by bringing the debt current.”22 But “the debtor loses the right to ‘decelerate’

the debt once the foreclosure sale has occurred.”23 “Mississippi law does not

provide a right of redemption after [the foreclosure sale has concluded].”24 The

Mississippi Supreme Court has held that “Mississippi law protects a

borrower’s right to reinstate his or her loan up until the moment a foreclosure

sale is made.”25 The Mississippi Supreme Court has also held that “in order to

obtain reinstatement of the obligation and avoid foreclosure, the obligor must

before the sale pay all sums due….”26 “At the moment a foreclosure sale




22 Martin, 276 B.R. at 555.
23 Id.
24 In re Applewhite, 106 B.R. 468, 469 (Bankr. S.D. Miss. 1989).

25 Chase Home Fin., L.L.C. v. Hobson, 81 So. 3d 1097, 1100-1101 (Miss. 2012) (emphasis


added).
26   Hopson v. Chase Home Fin., LLC, 179 So. 3d 1026, 1033 (Miss. 2015) (emphasis added).

                                              9
Case 20-10507-JDW          Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20          Desc Main
                                    Document Page 10 of 19



concludes, the debtor is fully divested of all legal and equitable interest in the

foreclosed property.”27

          This leads to the ultimate question here.               Was the foreclosure sale

complete when the auctioneer declared a winner on the courthouse steps

and/or signed the memorandum of sale (both prior to the bankruptcy filing)?

Or was the foreclosure sale complete when the substituted trustee’s deed was

signed and delivered to the winning bidder (here, after the bankruptcy case

was filed)? Or was it even later, when the deed was recorded?

          In MISS. CODE ANN. § 89-1-55,28 which describes the procedure for

conducting a nonjudicial foreclosure under power of sale, the term “sale” means

a sale at public auction. In § 89-1-59, which describes the method of reinstating

accelerated debt, the term “sale” is also used. The term “sale” is not separately



27   Applewhite, 106 B.R. at 469.
28   MISS. CODE ANN. § 89-1-55. Land Sold Under Mortgage:
          All lands sold at public outcry under deeds of trust . . . shall be sold in the
          county in which the land is located, or in the county of the residence of the
          grantor, or one of the grantors in the trust deed, provided that where the land
          is situated in two (2) or more counties, the parties may contract for a sale of
          the whole in any of the counties in which any part of the land lies. Sale of said
          lands shall be advertised for three (3) consecutive weeks preceding such sale,
          in a newspaper published in the county, or, if none is so published, in some
          paper having a general circulation therein, and by posting one notice at the
          courthouse of the county where the land is situated, for said time, and such
          notice and advertisement shall disclose the name of the original mortgagor or
          mortgagors in said deed of trust or other contract. No sale of lands under a
          deed of trust or mortgage, shall be valid unless such sale shall have been
          advertised as herein provided for, regardless of any contract to the contrary.
          An error in the mode of sale such as makes the sale void will not be cured by
          any statute of limitations, except as to the ten-year statute of adverse
          possession (emphasis added).

                                                 10
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20       Desc Main
                                   Document Page 11 of 19



defined under the Mississippi Code. Applying the presumption of consistent

usage, the term “sale” in both code sections refers to a sale at public auction. 29

Accordingly, § 89-1-59 permits a debtor to cure at any time before a sale is

made at public auction. The sale of the property at the foreclosure auction—

thereby concluding the foreclosure sale process—and delivery of the deed

conveying legal title from the trustee to the foreclosure sale purchaser are two

distinct events.         “The rule in the vast majority of jurisdictions,” which

Mississippi adheres to, “is that on entering into a contract for the purchase and

sale of land, the purchaser is the owner in equity of the land, and the seller

holds legal title as security for payment of the purchase price.”30

          [Although] a deed is ordinarily required to convey strict legal
          title… the [purchaser’s] interest under the contract becomes
          realty; in case of his death before the conveyance is made the title
          descends to his heirs; he is entitled to all benefits attaching to the
          property, and must bear all losses, unless the contract shows a
          contrary intention on the part of the parties; he may execute a
          valid mortgage or deed of the property; and is entitled to the usual
          benefits attaching to the ownership of the property, subject,



29   Utility Air Regulatory Group v. E.P.A., 573 U.S. 302, 319 (2014) (“One ordinarily assumes
that identical words used in different parts of the same act are intended to have the same
meaning”) (quoting Environmental Defense v. Duke Energy Corp., 549 U.S. 561, 574 (2007));
Robers v. United States, 572 U.S. 639, 643 (2014) (“Generally, identical words used in
different parts of same statute are presumed to have the same meaning”) (quoting Merrill
Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 86 (2006)); Kirtsaeng v. John Wiley
& Sons, Inc., 568 U.S. 519, 536 (2013) (“[Courts] normally presume that words… carry the
same meaning when they appear in different but related sections”).
30 17 WILLISTON ON CONTRACTS § 50:42 (4th ed.); see, e.g., Funderburk v. City of Columbus ,


78 So. 1, 1–2 (Miss. 1918) (finding that because the plaintiff bargained for and paid for
property, but had no deed of conveyance from the former owner, “plaintiff had the equitable
title to the property, but did not possess the legal title thereto”).

                                               11
Case 20-10507-JDW       Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20         Desc Main
                                 Document Page 12 of 19



       however, to the rights of the vendor, who holds the legal title as
       security for the payment of the purchase money.31

       Under Mississippi law, a valid foreclosure sale cuts off the borrower's

rights of redemption and any other rights in and to the property.32 The relevant

Mississippi statutes support the conclusion that the term “foreclosure sale” is

meant to mean sale at public auction. The auctioneer concluded the auction at

approximately 11:08 a.m.–before the bankruptcy petition was filed at 11:28

a.m.

       Although some courts in other jurisdictions adhere to the so-called “gavel

rule,” holding that the sale is made and the foreclosure sale process concludes

when the gavel falls at the foreclosure auction, the Court need not establish

such a bright line rule here. An argument can be made that the statute of

frauds requires some writing. The memorandum of sale satisfies any writing

requirement in this case.

       This theory was adopted with persuasive reasoning in In re Bardell.33 In

that case, the debtor filed a Chapter 13 petition two days after the foreclosure

sale, where the purchaser posted a ten percent deposit and executed the

trustee’s memorandum of sale, but before the foreclosure sale deed was


31 17 WILLISTON ON CONTRACTS § 50:42 (4th ed.).
32 Peoples Bank & Tr. Co. v. L & T Developers, 434 So. 2d 699, 708 (Miss. 1983).
33 374 B.R. 588, 591–594. (N.D. W. Va. 2001) (holding that West Virginia law provides no right


to redeem property after a foreclosure sale and that the auctioneer’s acceptance of the
highest bid and execution of a memorandum of sale completes the sale and ends a debtor's
right to cure the arrearage).

                                             12
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20       Desc Main
                                   Document Page 13 of 19



recorded.34 The Bardell court held that “[a] contract of sale between a trustee

in a deed of trust and a purchaser is complete when the trustee, selling at

auction, knocks the land down to the bidder, makes a memorandum of the sale

and its terms, and signs the same.”35 The court reasoned that “the existence of

the memorandum of sale d[oes] not confer legal title on the purchaser, but

rather confer[s] the right to call for the legal title and to enforce specific

performance of the contract of sale.”36 “In other words, after the property is

knocked down by the auctioneer and a memorandum of sale is executed, the

equitable title to the property passes to the purchaser.”37

           In Mississippi, a contract “or some memorandum” for the sale of land

must be “in writing, and signed by the party to be charged therewith . . . .”38

Mississippi Real Estate Foreclosure Law notes that “a mortgagee can purchase

property at the foreclosure sale under Mississippi law.39 However “... the

trustee is the agent for both parties to the deed of trust and occupies a fiduciary

relationship as to both.”40 It is further recommended that “[i]n the event the

mortgagee is not present, [the trustee should] accept [mortgagee's] bid as


34   Id. at 590.
35   Id. at 591–592 (quoting Atkinson v. Washington & Jefferson College, 46 S.E. 253 (W. Va.
1903)).
36   Id.
37   Id.
 MISS. CODE ANN. § 15-3-1.
38


 K.F. Boackle, Mississippi Real Estate Foreclosure Law § 4–8, at 43 (2d ed. 2002); see also
39


Lake Hillsdale Estates, Inc. v. Galloway, 473 So. 2d 461, 465 (Miss. 1985).
40   Id.

                                               13
Case 20-10507-JDW             Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20   Desc Main
                                       Document Page 14 of 19



specified in his instructions as the opening bid....”41 “The mortgagee need not

actually tender cash but may credit the note for the amount of the bid.” 42 The

Mississippi Supreme Court explained in Wansley v. First Nat. Bank of

Vicksburg that “[t]he trustee of a trust deed is not a trustee in the strict sense

of the word,” but rather his role “is more nearly that of a common agent of the

parties to the instrument.”43 These memorandums by auctioneers are sufficient

under the statute of frauds:

           The auctioneer acts as the agent of both the vendor and vendee; of
           the former from the inception of the bidding, of the latter only from
           the coming down of the hammer and the acceptance of his bid.
           From the acceptance of the bid the auctioneer becomes the agent
           of the bidder, so far as to bind him by putting down his name
           opposite to the article sold on the auction list; and this may be done
           either by the auctioneer or by the person acting as his clerk,
           provided it is done at the time of sale. A delay only of a few hours
           has been in some cases held fatal. It is necessary, however,
           especially in cases of realty, that this memorandum should be
           made in some book, catalogue, advertisement, or paper of some
           sort containing the subject-matter and terms of sale, or so
           definitely referring to such a paper as to make it a part of it, either
           by the physical contact or by the reference. When the
           memorandum is made by the auctioneer, or his clerk, there is such
           a signing as complies with the statute of frauds.44

           This holding is also consistent with holdings in states with similar

redemption rights as Mississippi. For instance, Georgia also has no right of




41   Boackle, § 4–9, at 44.
42   Id.
43   566 So. 2d 1218, 1223 (Miss.1990).
44   Jelks v. Barrett, 52 Miss. 315, 322-323 (1876).

                                                  14
Case 20-10507-JDW      Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20        Desc Main
                                Document Page 15 of 19



redemption after a foreclosure sale takes place and the highest bid is accepted,

which is evidenced by a memorandum of foreclosure sale.45 The United States

Bankruptcy Court for the Northern District of Georgia found that “while a

debtor’s equitable right of redemption may constitute property of the debtor’s

bankruptcy estate, state law controls the issue of whether a foreclosure sale

has proceeded far enough to terminate that right of redemption.”46 The Georgia

bankruptcy court found that the debtor’s rights in the property terminated

under Georgia law at the conclusion of the foreclosure sale and the acceptance

of the highest bid, and that the property thereafter ceased to be property of the

bankruptcy estate.47 As a result, the court declined to impose a stay to preclude

the creditor from executing or recording the deed to transfer title.48

       Similarly, the United States Bankruptcy Appellate Panel for the First

Circuit found that the bankruptcy court erred in denying a creditor’s motion

for relief, when the creditor conducted a foreclosure sale and a memorandum

of sale was signed the day before the bankruptcy petition was filed, but before

the deed was recorded.49 The BAP found that under New Hampshire law “a

mortgagor does not have a right of redemption after the gavel has fallen and




45 See Carrington v. Citizens' Bank of Waynesboro, 144 Ga. 52, 85 S.E. 1027 (1915).
46 In re Cook, 614 B.R. 635, 644 (Bankr. N.D. GA. 2020).
47 Id. at 646-647.

48 Id.

49 In re LaPointe, 505 B.R. 589, 591 (B.A.P. 1st Cir. 2014) (applying New Hampshire law).




                                            15
Case 20-10507-JDW       Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20           Desc Main
                                 Document Page 16 of 19



the memorandum of sale is signed.”50 In LaPointe, the BAP found that because

the foreclosure auction concluded prior to the petition date, the debtor no

longer had any right of redemption and no legal or equitable interest in the

property under New Hampshire law.51 These holdings are consistent with

holdings in other states where no redemption rights exist after a foreclosure

sale.52

          Here, the auctioneer began the public auction foreclosure sale at 11:05

a.m. the morning of February 4, declared a winner approximately two to three

minutes later, and immediately signed the memorandum of sale. All of this




50 Id. at 597.
51 Id.
52 In re Taffe, No. A13-00199-GS, 2013 WL 3760148 (Bankr. D. Alaska July 15, 2013) (holding


that the foreclosure sale, which occurred prior to the bankruptcy filing but before execution
and delivery of the trustee’s deed, terminated the debtors’ interest in the property under
Alaska law, where no right of redemption exists after a nonjudicial foreclosure sale); In re
Sands, 328 B.R. 614 (Bankr. N.D.N.Y. 2005) (holding that under New York law a debtor’s
right of redemption and interest in a property extinguishes by a foreclosure auction, not by
the subsequent delivery of the deed, and that no stay should be imposed when the bankruptcy
petition filing was not completed until after the sale had taken place, even though bankruptcy
counsel had begun the filing process 11 minutes before the foreclosure sale began); In re
Kealia Beach Vill., Inc., 18 B.R. 133 (Bankr. D. Haw. 1982) (holding that there is no right
under Hawaii law to redeem property sold under foreclosure proceedings and that the
automatic stay should not operate to prevent the confirmation of the pre-petition sale, which
divested the debtor of all right, title, and interest in the property); In re Hall, 188 B.R. 476
(Bankr. D. Mass. 1995) (holding that the debtor’s property did not constitute property of the
bankruptcy estate because under Massachusetts law, although a mortgagor who is in breach
of a condition of a mortgage may redeem his or her land by tendering payment to the
mortgagee prior to a foreclosure sale, that right of redemption terminates once the property
has been foreclosed pursuant to a mortgagee’s power of sale once a memorandum of sale has
been executed); In re Grant, 303 B.R. 205 (Bankr. D. Nev. 2003) (holding that under Nevada
law, a debtor’s legal and equitable interest in property is effectively terminated upon the
foreclosure sale, and not upon recordation of the trustee’s deed, and that post-petition
recordation of the deed, therefore, does not violate the automatic stay).

                                              16
Case 20-10507-JDW         Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20   Desc Main
                                   Document Page 17 of 19



occurred prior to the bankruptcy petition being filed at 11:28 a.m. The delivery

and recording of the deed, which occurred post-petition, served to memorialize

conveyance of the property. But it is immaterial when the trustee conveyed

legal title to the foreclosure sale purchaser, because the debtor had already lost

legal title at the time of default. In Applewhite, the court concluded:

          [I]t does not matter whether or not the Substituted Trustee's Deed
          was actually delivered to the successful bidder at the foreclosure
          sale. Since the debtor was divested of her legal and equitable
          interest in the property at the conclusion of the sale, the property
          does not become part of the debtor's [bankruptcy] estate . . . .53

           After default, the debtor retained only an equitable right of redemption.

The conclusion of the public auction sale–at the very latest upon the signing of

the memorandum of sale–extinguished the debtor’s right of redemption under

state law, which happened before the bankruptcy case was filed.

              2.     Bankruptcy Code Redemption

          Pursuant to 11 U.S.C. § 1322(c)(1) a debtor may cure a default on the

debtor’s principal residence “until such residence is sold at a foreclosure sale

that is conducted in accordance with applicable nonbankrupty law.” Thus,

redemption can occur through the bankruptcy process. “If a petition is filed

while the redemption right is unexpired, the equitable right of redemption

becomes part of the bankruptcy estate.”54 But, if a valid foreclosure sale in


53   Applewhite, 106 B.R. at 469–470.
54   In re Isom, 342 B.R. 743, 745 (Bankr. N.D. Miss. 2006).

                                               17
Case 20-10507-JDW      Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20         Desc Main
                                Document Page 18 of 19



accordance with state law takes place before a bankruptcy petition is filed, the

debtor no longer has any legal or equitable interest in the property and as a

result the property does not become part of the bankruptcy estate.55

       Under Mississippi law, a debt can be de-accelerated by paying the entire

arrearage at any time before a sale is made.56 If a bankruptcy petition is filed

before the redemption right has been extinguished, then the debtor can pay

that arrearage over the life of the bankruptcy plan.57 But the bankruptcy

process does not revive a right of redemption that has already been lost. Here,

the debtor had lost all rights in the property before the bankruptcy petition

was filed and the Bankruptcy Code provides no relief. 58

                                IV. CONCLUSION

       Losing all rights in real property under Mississippi law is a two-step

process: (1) the mortgagor is divested of legal title when a default occurs, then

(2) is divested of redemption rights upon the conclusion of the public auction

foreclosure sale.59



55 11 U.S.C. § 541(a)(1); United States v. Bishop, 262 B.R. 401, 405 (W.D. Tex. 2000).
56 MISS. CODE ANN. § 89-1-59.
57 11 U.S.C. § 1322(c)(1).

58 A foreclosure sale is not a surprise. Pursuant to MISS. CODE ANN. § 89-1-55, a foreclosure


sale must be advertised for several weeks before it takes place for the sale to be valid. A
debtor can avoid losing redemption rights by filing a bankruptcy petition at any point prior
to the public auction sale. The debtor knew the foreclosure sale date for almost a month and
waited until the day of the sale to file his bankruptcy petition.
59 Pursuant to MISS. CODE ANN. § 27-45-3, a two-year redemption period exists from the day


of a tax sale. That redemption period has no application to redemption rights under a
foreclosure sale.

                                             18
Case 20-10507-JDW      Doc 41    Filed 08/12/20 Entered 08/12/20 15:57:20        Desc Main
                                Document Page 19 of 19



       The debtor was divested of legal title once he defaulted on the loan, which

he admitted occurred prior to the foreclosure sale auction and the filing of the

bankruptcy petition. He lost the equitable right of redemption once the public

auction sale concluded when the gavel fell and the memorandum of sale was

signed.   60
               All of this occurred approximately twenty minutes before the

bankruptcy petition was filed. Thus, the debtor had no legal or equitable

interest in the property at the time the bankruptcy case commenced. Because

the debtor held no legal or equitable interest in the property at the

commencement of the case, the property is not property of the estate, but to

the extent necessary to allow for eviction proceedings, stay relief is due to be

granted. Accordingly, it is hereby

       ORDERED, ADJUDGED, and DECREED that the motion (Dkt. # 13) is

GRANTED to the extent necessary to record documents and commence

eviction proceedings. No money judgment may be sought in any other court.

Should the creditor claim a deficiency, it may file a proof of claim in this Court.




60The Court leaves for another day what the result would be if the bankruptcy petition was
filed between the gavel falling and a memorandum of sale being signed.

                                            19
